IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DAVID ARNETT,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-924

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed November 4, 2014.

Petition for Writ of Certiorari.

David Arnett, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, and Michael McDermott, Assistant Attorney General, Tallahassee, for
Respondent.




PER CURIAM.

      Because petitioner’s motion for modification of sentence was timely filed

pursuant to Florida Rule of Criminal Procedure 3.800(c), the petition for writ of

certiorari is granted. See Jones v. State, 4 So. 3d 80 (Fla. 1st DCA 2009);

Mathis v. State, 957 So. 2d 692, 692-93 (Fla. 1st DCA 2007); Griffin v. State,

979 So. 2d 1253, 1255 (Fla. 4th DCA 2008) (holding that “imposition” of
sentence by trial court under Rule 3.800(c) includes sentence imposed by trial

court following reversal on appeal of denial of post-conviction relief, and

motion filed within 60 days of such imposition was not untimely); Robertson v.

State, 138 So. 3d 1140, 1141 (Fla. 2d DCA 2014) (following Griffin). The

circuit court’s order dated February 10, 2014, is quashed and the cause is

remanded with directions to consider the motion on the merits.

      PETITION GRANTED.

VAN NORTWICK, RAY, and OSTERHAUS, JJ., CONCUR.




                                         2